Exhibit 10.59
MOTOROLA, INC.
EXECUTIVE SEVERANCE PLAN
Effective October 1, 2008
     1. Purpose.
     The purpose of the Motorola, Inc. Executive Severance Plan (the “Plan”) is
to provide severance pay and benefits to Eligible Executives whose employment
with Motorola, Inc. and its U.S. Affiliates and/or U.S. Subsidiaries is
terminated under certain circumstances. The Plan is effective October 1, 2008
and is applicable to Eligible Executives who are notified of termination on or
after October 1, 2008. The Plan is intended to be an “employee welfare benefit
plan” as defined in Section 3(1) of the ERISA maintained primarily for the
purpose of providing benefits for a select group of management or highly
compensated employees. All benefits under the Plan shall be paid solely from the
general assets of Motorola.
     2. Eligibility.
     (a) General Rules. An Eligible Executive shall receive the Severance Pay
and benefits described in this Plan if the Eligible Executive’s employment with
Motorola is terminated by Motorola in a Qualifying Termination and such
termination of employment constitutes a separation from service within the
meaning of Section 409A of the Code (a “Separation from Service”). In order to
receive Severance Pay and benefits under the Plan, in addition to fulfilling the
conditions and complying with the terms of the Plan, an Eligible Executive, as
hereinafter provided, must execute and not revoke a general waiver and release
in the form provided by Motorola (“General Release”) and must not be in breach
of any agreement with Motorola containing restrictive covenants, or any other
agreement with or obligation to Motorola for the protection of Motorola’s
confidential and proprietary information.
     (b) Effect of Other Plans and Agreements.
     (i) An Eligible Executive shall not receive Severance Pay and benefits
under this Plan if the Eligible Executive is eligible for and receives severance
pay and benefits under the Motorola, Inc. Senior Officer Change in Control Plan,
the Motorola, Inc. Corporate Officer Change in Control Plan, the Motorola, Inc.
Corporate Officer Transition Change in Control Plan, or the Motorola, Inc.
Appointed Vice President Change in Control Plan (collectively, the “VP Change in
Control Plans”), or has claimed or is claiming termination pay under the laws of
any country other than the United States. However, if a Change in Control occurs
following a Qualifying Termination, any Severance Pay and medical benefits to
which an Eligible Executive may be entitled under any VP Change in Control Plan
shall be reduced by the Severance Pay and medical benefits actually received by
such Executive under this Plan. Following the Change in Control, the Eligible
Executive who is eligible for and is receiving severance pay and benefits under
any VP Change in Control Plan shall be entitled to no further Severance Pay and
benefits under this Plan.
     (ii) Subject to Section 2(b)(i) above, if an individual has entered into an
individual employment or other contract with Motorola that explicitly provides
for cash compensation upon

 



--------------------------------------------------------------------------------



 



a termination of employment, whether or not such payment is labeled severance
pay, retention pay or otherwise, (other than a stock option, restricted stock,
restricted stock unit, stock appreciation right (“SAR”), supplemental
retirement, deferred compensation or similar plan or agreement or other form of
participant document entered into pursuant to a Motorola-sponsored group plan
that may contain provisions operative on a termination of the Eligible
Executive’s employment) and such contract is in effect on the date of the
Eligible Executive’s termination of employment, such cash compensation shall be
offset against the Severance Allowance provided under this Plan to the extent
such cash compensation either does not provide for the deferral of compensation
under Section 409A of the Code or is paid in a lump sum at the same time as
severance paid under Section 3(b) hereunder. In all other respects, the terms of
the individual agreement shall apply and shall supersede the terms of this Plan.
     3. Severance Pay and Benefits.
     (a) Severance Pay and Benefits. An Eligible Executive entitled to Severance
Pay and benefits pursuant to Section 2 shall receive Severance Pay and severance
benefits, based on the Eligible Executive’s level or salary grade, in accordance
with the schedule attached as Exhibit A and the provisions of this Section 3.
     (b) Form and Timing of Severance Payments. The total amount of the
Severance Allowance provided in Section 3(a) shall be paid after the Eligible
Executive’s Separation Date in a lump sum within thirty (30) days after the
Eligible Executive signs and does not revoke the General Release, provided that
the Eligible Executive signs the General Release no later than the last day of
the 49-day consideration period and such payment shall occur (assuming no
revocation) before March 15 of the year following the Separation Year. Each
payment of Severance Pay and benefits to the Eligible Executive under this Plan,
including payments pursuant to Section 3 and reimbursements under Sections 3(g),
(h), (i), (j) and (o) and 4(e), will be considered a separate payment and not
one of a series of payments for purposes of Section 409A of the Code.
     (c) Alternate MIP Award for Separation Year. If an Eligible Executive
receiving a Severance Allowance under this Plan participates in the Motorola
Incentive Plan (“MIP Plan”) during the Separation Year, he or she shall receive,
in lieu of any incentive bonus under the MIP Plan, the equivalent of a pro rata
MIP Award based on actual business results for the Separation Year (“Alternate
MIP Award”) and with an individual performance factor of 1.0, which Alternate
MIP Award shall be paid in a lump sum on the first payroll date following July 1
of the year following the Separation Year. The pro rata amount shall be
determined by multiplying (i) the product of the Eligible Executive’s Eligible
Earnings, as defined in the MIP Plan, times his or her MIP Plan target
percentage for the Separation Year times the business performance factor under
the MIP Plan for the applicable organizational unit by (ii) a fraction, the
numerator of which is the number of completed days of active work during the
Separation Year and the denominator of which is 365. An Eligible Executive who
receives an Alternate MIP Award may not receive an MIP Award under the MIP Plan
for the Separation Year under any circumstances.
     (d) Alternate SIP Award for Separation Year. If an Eligible Executive
receiving a Severance Allowance under this Plan participates in a sales
incentive plan during the Separation Year, he or she shall receive the
equivalent of a pro rata termination incentive for the quarter in

- 2 -



--------------------------------------------------------------------------------



 



which the Separation Date occurs based on actual performance goals and
performance results (“Alternate SIP Award”). The pro rata amount shall be
determined as provided in the applicable SIP Plan and shall be paid at the same
time as payment would be made under the SIP Plan for such quarter if the
Eligible Executive had remained an employee. An Eligible Executive who receives
an Alternate SIP Award may not receive a SIP Award under the SIP Plan for the
same quarter or any subsequent quarter under any circumstances.
     (e) Paid Time Off. The Severance Pay and benefits outlined in Section 3
above include and exceed any paid time off or similar amounts that are unpaid as
of the Eligible Executive’s Separation Date, and the Eligible Executive shall
not be entitled to any additional payment for or in respect of such unpaid
amounts.
     (f) Equity Awards. This Plan does not alter or amend any vesting or other
terms and conditions contained in previous grants of stock options, restricted
stock, restricted stock units, or SARs, as reflected in the agreements or award
documents issued at the time of grant (“Equity Awards”). Following the
Separation Date, except in the event the Eligible Executive violates one or more
of the restrictive covenants referenced in Section 4(a) below, each of his or
her outstanding Equity Awards will be accorded the most favorable treatment for
which each Equity Award qualifies per the terms of the applicable plans, grant
agreements or award documents.
     (g) Medical Benefits. Benefits coverage in effect on the Eligible
Executive’s Separation Date under the Motorola Employee Medical Benefits Plan
(“Medical Plan”), as amended from time to time, will be continued at the regular
employee contribution rate through the end of the Severance Period, provided
that the Eligible Executive complies with all terms and conditions of the
Medical Plan, including paying the necessary contributions and provided further,
if the Eligible Executive is reemployed with another employer and becomes
covered under that employer’s medical plan, the medical benefits described
herein (if they are not terminated as provided in COBRA, defined below) shall be
secondary to those provided under such other plan. The difference between the
cost for such coverage under COBRA, as defined below, and the amount of the
necessary contributions that the Eligible Executive is required to pay for such
coverage as provided above will be paid by Motorola and considered imputed
income to the Eligible Executive. The Eligible Executive is responsible for the
payment of income tax due as a result of such imputed income. After the total
period of medical benefit continuation provided in this Plan, the Eligible
Executive may elect to continue medical benefits under the Medical Plan at his
or her own expense, in accordance with COBRA. The period of medical benefit
continuation described immediately above counts toward and reduces the maximum
coverage under Section 4980B of the Code (“COBRA”), as described in Treasury
Regulation Section 54.4980B-7, A-7(a). The COBRA period commences on the first
of the month following the Separation Date. If the Eligible Executive is
eligible for coverage under the Motorola Post-Employment Health Benefits Plan or
any restated or successor plan (the “Retiree Plan”), the Eligible Executive may
apply for such coverage, provided that he or she makes an election for such
coverage, in accordance with the terms and conditions for such coverage under
the Retiree Plan. The Eligible Executive may wait until the end of the period of
continued Medical Plan coverage provided for in this Plan before electing to
begin coverage under the Retiree Plan. If the Eligible Executive commences
coverage under the Retiree Plan before he or she has exhausted the continued
Medical Plan coverage provided for in this Plan, the continued Medical Plan
coverage will end.

- 3 -



--------------------------------------------------------------------------------



 



     (h) Outplacement. Motorola also will provide senior executive outplacement
and career continuation services by a firm to be selected by Motorola for up to
12 months following the Separation Date, as set forth in Exhibit A, if the
Eligible Executive elects to participate in such services.
     (i) Other Benefits. Except as otherwise expressly provided in the Plan, the
effect of an Eligible Executive’s termination and this Plan upon the Eligible
Executive’s participation in, or coverage under, any of Motorola’s benefit or
compensation plans, including but not limited to the Motorola Omnibus Incentive
Plan of 2006, as amended and restated through January 31, 2008, the Motorola
Incentive Plan, the officer-level sales incentive plans, the General Instrument
Corporation 1997 Long-Term Incentive Plan, the General Instrument Corporation
1999 Long-Term Incentive Plan, the Motorola Elected Officers Supplementary
Retirement Plan, the Motorola Supplemental Pension Plan, the Motorola Elected
Officers Life Insurance Plan, the 2006 Motorola Long Range Incentive Plan for
any given performance cycle, the Motorola Management Deferred Compensation Plan,
the Motorola Financial Planning Program, the VP Change in Control Plans or any
other applicable group plan, stock option plan and any restricted stock, stock
unit or SAR agreements, shall be governed by the terms of those plans and
agreements. Motorola is making no guarantee, warranty or representation in this
Plan regarding any position that may be taken by any administrator or plan
regarding the effect of this Plan upon the Eligible Executive’s rights, benefits
or coverage under those plans and agreements.
     (j) Financial Planning Services. Notwithstanding anything to the contrary
in Section 3(i) above, for any Eligible Executive who participates in the
Motorola Financial Planning Program on such Eligible Executive’s Separation
Date, Motorola will pay the Eligible Executive’s financial planning vendor for
services rendered pursuant to the Motorola Financial Planning Program through
the later of (i) 12 months following the Separation Date or (ii) April 30 of the
calendar year following the Separation Year. Payment will be made within 90 days
following the date the Eligible Executive submits evidence that he or she
incurred such expenses, and in all events prior to the last day of the calendar
year following the calendar year in which he or she incurs the expense. In no
event will the amount of such expenses paid in one year affect the amount of
expenses eligible for payment, or in-kind benefits to be provided, in any other
taxable year.
     (k) Eligible Executives Whose Work Country is not the United States. To the
extent an Eligible Executive is party to an agreement providing that Motorola
shall relocate and/or repatriate him or her and eligible dependents to the
United States and such agreement is still in effect on the Separation Date,
Motorola will provide relocation and/or repatriation services in accord with the
terms of that agreement. Payment of relocation vendors and/or reimbursement of
the Eligible Executive will be made within 90 days following the date the
Eligible Executive submits evidence that he or she incurred such expenses, and
in all events prior to the last day of the calendar year following the calendar
year in which he or she incurs the expense. In no event will the amount of such
expenses paid or reimbursed in one year affect the amount of expenses eligible
for payment or reimbursement, or in-kind benefit to be provided, in any other
taxable year.
     (l) Cessation of Payments upon Rehire. If an Eligible Executive is rehired
by Motorola within the Severance Period, he or she shall repay a pro rata
portion of the Severance

- 4 -



--------------------------------------------------------------------------------



 



Allowance calculated by multiplying the Severance Allowance by a fraction, the
numerator of which is the total number of months of the Eligible Executive’s
Severance Period minus the number of completed months of severance following the
Separation Date, and the denominator of which is the total number of months of
the Eligible Executive’s Severance Period. This requirement may be waived by
Motorola, Inc.’s most senior Human Resources officer for compelling business
reasons, as determined in his or her discretion. The Alternate MIP Award or the
Alternate SIP Award, as applicable, shall be paid to, and/or may be retained by,
the Eligible Executive as otherwise provided herein, provided that, this
requirement may be waived by the most senior Human Resources officer in favor of
reinstating the Eligible Executive to the MIP Plan or an officer-level SIP Plan
for the performance period in which the Separation Date occurred, provided
further that the payment under the MIP Plan or an officer level SIP Plan for the
performance period of reinstatement will be paid at the same time either the
Alternate MIP Award or Alternate SIP Award would have been paid if not so
waived. In no event may the Eligible Executive receive an Alternate MIP Award or
Alternate SIP Award and either an actual MIP Plan award or an actual SIP Plan
award for the same performance period, as the case may be.
     (m) Committee Discretion. Notwithstanding the foregoing, the Compensation
and Leadership Committee of Motorola, Inc.’s Board of Directors or its delegate
may, in its sole discretion, reduce, eliminate, or otherwise adjust the amount
of an Eligible Executive’s Severance Pay and benefits, including the Alternate
MIP Award and/or Alternate SIP Award. Such determination shall be made before
any severance payments commence under this Section 3. Unless the Compensation
and Leadership Committee determines otherwise, or unless the Eligible Executive
is an officer subject to Section 16 of the Securities Exchange Act of 1934 or an
officer reporting directly to Motorola, Inc.’s Chief Executive Officer or a
member of Motorola’s Senior Leadership Team, Motorola, Inc.’s most senior Human
Resources officer is delegated the authority to exercise the discretion provided
by this provision with respect to Eligible Executives, provided such
determination is made before any severance payments commence under this
Section 3 and he or she reports such adjustment to the Compensation and
Leadership Committee in writing no later than the Committee’s next regularly
scheduled meeting, with a copy to the Plan Administrator.
     (n) Death of Executive. If an Eligible Executive entitled to a Severance
Allowance or payments under Section 3(c) or (d) should die before all such
amounts payable to him or her have been paid, such unpaid amounts shall be paid
no later than 90 days following the Eligible Executive’s death (or in the case
of payments under Section 3(c) or (d), within 90 days following determination of
the applicable performance results) to Eligible Executive’s legal
representative, if there be one, and, if not, to the Executive’s spouse,
parents, children or other relatives or dependents of such Executive as the Plan
Administrator, in his or her discretion, may determine; provided, however, such
payee or payees shall not have the right to designate the taxable year of
payment. Any payment so made shall be a complete discharge of any liability with
respect to such benefit.
     (o) Business Expenses. Each Eligible Executive shall be responsible for any
personal charges incurred on any Motorola credit card or other account used by
the Eligible Executive prior to the Eligible Executive’s Separation Date and the
Eligible Executive shall pay all such charges when due. Motorola shall reimburse
the Eligible Executive for any pending, reasonable

- 5 -



--------------------------------------------------------------------------------



 



business-related credit card charges for which the Eligible Executive has not
already been reimbursed as of the Eligible Executive’s Separation Date provided
the Eligible Executive files a proper travel and expense report. Such
reimbursement shall be made not later than December 31 of the year following the
year in which the Executive incurs the expense. In no event will the amount of
such expenses paid in one year affect the amount of expenses eligible for
payment, or in-kind benefits to be provided, in any other taxable year.
     4. Eligible Executive Obligations.
     (a) General. An Eligible Executive’s Severance Pay and benefits provided
under Section 3 are expressly conditioned on the Eligible Executive’s compliance
with the obligations contained in certain Stock Option Agreements and/or Stock
Option Consideration Agreements and/or Restricted Stock Agreements and/or
Restricted Stock Unit Agreements with Motorola, as well as various other
agreements for the protection of Motorola’s confidential and proprietary
information. Such agreements, including but not limited to the non-disclosure,
non-competition and non-solicitation provisions therein, continue in full force
and effect according to their terms. In addition to complying with all the other
obligations contained in the above-referenced agreements, the Eligible Executive
must immediately inform Motorola of (i) the identity of any new employment,
start-up business or self-employment in which he or she has engaged or will
engage between the Separation Date and the second anniversary of the Separation
Date, (ii) his or her title in any such engagement, (iii) his or her duties and
responsibilities in any such engagement and (iv) any information Motorola
reasonably requests in order to determine the Eligible Executive’s compliance
with the above-referenced agreements and this Plan. By accepting the Severance
Pay and benefits outlined herein, the Eligible Executive authorizes Motorola to
provide a copy of any agreement between him or her and Motorola for the
protection of Motorola’s confidential and/or proprietary information to any new
employer or other entity or business by which he or she is engaged up to the
second anniversary of the Separation Date.
     (b) Release of Claims. In order to receive the Severance Pay and benefits
available under the Plan, an Eligible Executive must work through his or her
Separation Date, as determined in the sole discretion of his or her direct
manager, and sign and return a General Release, in a form acceptable to the Plan
Administrator, within forty-nine (49) days after the Eligible Executive’s
Separation Date. The Plan Administrator may designate longer periods in his or
her discretion. If the Plan Administrator approves a period longer than the
period designated for an Eligible Executive to sign the General Release, and
such Eligible Executive’s medical benefits already have been terminated for
failure to pay the monthly contribution or COBRA contribution, it shall not be
necessary to provide such Eligible Executive with the extended medical benefits
as consideration for signing the General Release.
The Plan Administrator may from time to time alter the specific terms of the
General Release used for purposes of the Plan, or add new terms, as it
determines to be appropriate in his or her discretion.
     (c) Non-Disparagement. An Eligible Executive shall not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon Motorola or its good will,
products or business opportunities, or in any manner detrimental to

- 6 -



--------------------------------------------------------------------------------



 



Motorola, though the Eligible Executive may give truthful and nonmalicious
testimony if properly subpoenaed to testify under oath.
     (d) Records/Company Property. The Eligible Executive shall return to
Motorola by his or her Separation Date all property belonging to Motorola and
confidential and/or proprietary information including the originals and all
copies and excerpts of documents, drawings, reports, specifications, samples and
the like that were/are in the Eligible Executive’s possession at all Motorola
and non-Motorola locations, including but not limited to information stored
electronically on computer hard drives or disks.
     (e) Cooperation and Indemnification. From the Eligible Executive’s
Separation Date, and for as long thereafter as shall be reasonably necessary,
the Eligible Executive shall cooperate fully with Motorola in any investigation,
negotiation, litigation or other action arising out of transactions in which he
or she was involved or of which he or she had knowledge during his or her
employment by Motorola and its Affiliates and Subsidiaries. If the Eligible
Executive incurs any business expenses in the course of performing his or her
obligations under this paragraph, he or she will be reimbursed for the full
amount of all reasonable expenses upon submission of adequate receipts
confirming that such expenses actually were incurred. All reimbursements under
this Section 4(e) will be for expenses incurred by the Eligible Executive during
his or her lifetime. Reimbursement will be made within 90 days following the
date the Eligible Executive submits evidence that he or she incurred such
expenses, and in all events prior to the last day of the calendar year following
the calendar year in which he or she incurs the expense. In no event will the
amount of expenses reimbursed in one year affect the amount of expenses eligible
for reimbursement, or in-kind benefit to be provided, in any other taxable year.
Motorola will indemnify the Eligible Executive for judgments, fines, penalties,
settlement amounts and expenses (including reasonable attorneys fees and
expenses) reasonably incurred in defending any actual or threatened action,
lawsuit, investigation or other similar proceeding arising out of his or her
employment with Motorola, provided that if the matter is a civil action, he or
she acted in good faith and in a manner he or she reasonably believed to be in,
or not opposed to, the best interests of Motorola and if the matter is a
criminal action, the Eligible Executive had no reasonable cause to believe his
or her conduct was unlawful (in each case as determined under the Delaware
General Corporation Law).
     (f) Remedies for Breach of Eligible Executive’s Obligations. The payments
set forth in Section 3 above are conditioned upon the Eligible Executive’s
faithful performance of his or her obligations pursuant to Paragraph 4(a) and
(c) through (e) of this Plan. If the Eligible Executive breaches those
obligations, including any breach of the agreements referenced in Section 4(a),
he or she must promptly repay to Motorola all sums received from Motorola under
Section 3(a), (c), (d), less the sum of (i) One Thousand Dollars ($1,000.00) and
(ii) the amount of accrued but unpaid paid time off due the Executive at his or
her Separation Date. In addition, Motorola shall be entitled to all rights and
remedies set forth in the agreements referenced in Section 4(a). Any repayment
of Severance Pay paid pursuant to this Plan or repayment pursuant to the
remedies set forth in the agreements referenced in Section 4(a) shall not reduce
any money damages that may be available to Motorola as a result of the breach.
     By accepting Severance Pay and benefits under this Plan, each Eligible
Executive acknowledges that the harm caused to Motorola by the breach or
anticipated breach of Section

- 7 -



--------------------------------------------------------------------------------



 



4(a) and (c) through (e) of this Plan will be irreparable. The Eligible
Executive agrees Motorola may obtain injunctive relief against him or her in
addition to and cumulative with any other legal or equitable rights and remedies
Motorola may have pursuant to this Plan or law, including the recovery of
liquidated damages. The Eligible Executive agrees that any interim or final
equitable relief entered by a court of competent jurisdiction, as specified in
Section 7(e) below, will, at the request of Motorola, be entered on consent and
enforced by any such court having jurisdiction over him or her. This relief
would occur without prejudice to any rights either party may have to appeal from
the proceedings that resulted in any grant of such relief. In any dispute
regarding this Plan, each party will pay its own fees and costs.
     5. Plan Administration.
     The Plan Administrator is the party responsible for the administration of
the Plan. The Director of Global Benefits, or his or her successor, will serve
as the “Plan Administrator” of the Plan and the “named fiduciary” within the
meaning of such terms as defined in ERISA.
     The Plan Administrator will perform all duties imposed upon him or her by
the terms of ERISA. The Plan Administrator shall be responsible for the general
administration and management of the Plan. In his or her role of administering
the Plan, the Plan Administrator shall have the discretionary powers and duties
necessary to fulfill his or her responsibilities, including, but not limited to,
the following powers and duties to: (i) interpret, construe and apply the Plan,
including the making of factual determinations, as the Plan Administrator or his
or her designee, in his or her sole discretion, determines to be appropriate;
(ii) determine all questions relating to the eligibility of persons to
participate or receive benefits as the Plan Administrator or his or her
designee, in his or her sole discretion, deems to be appropriate; (iii) appoint
individuals to assist in any function, and generally to perform all other acts
necessary in administering the Plan as the Plan Administrator or his or her
designee, in his or her sole discretion, deems appropriate; and (iv) seek such
expert advice as the Plan Administrator or his or her designee deems reasonably
necessary with respect to the Plan. The Plan Administrator and his or her
designee shall be entitled to rely upon the information and advice furnished by
such delegates and experts, unless actually knowing such information and advice
to be inaccurate or unlawful.
     The decisions of the Plan Administrator, or persons delegated with the
authority to make such decisions for the Plan Administrator, and the decisions
of the Vice President for Global Rewards (or, where applicable, the most senior
Law Department labor and employment law attorney or his or her designee) under
Section 6, will be final and conclusive with respect to all questions relating
to the Plan.
     6. Procedure for Making and Appealing Claims for Benefits
     If an employee or vice president believes he or she has not been paid the
Severance Pay or benefits to which he or she is entitled under the Plan, the
employee or vice president must file a claim for benefits in writing with the
Plan Administrator. Within ninety (90) days after receiving a claim (or within
180 days if special circumstances require an extension of time and written
notice was provided to the employee or vice president before the expiration of
the initial ninety (90) day period), the Plan Administrator will:

- 8 -



--------------------------------------------------------------------------------



 



  •   either accept or deny the claim completely or partially; and     •  
notify the employee or vice president of acceptance or denial of the claim.

     If the claim is completely or partially denied, the Plan Administrator will
furnish a written notice to the employee or vice president containing the
following information:

  •   specific reasons for the denial;     •   specific references to the Plan
provisions on which any denial is based;     •   a description of any additional
material or information that the employee or vice president must provide in
order to support the claim and an explanation of why it is required; and     •  
an explanation of the Plan’s appeal procedures and the applicable time limits,
including a statement of the right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on appeal.

     The employee or vice president may appeal the denial of the claim and have
the Vice President for Global Rewards (or in the case of a conflict of interest,
the most senior Law Department labor and employment law attorney or his or her
designee) reconsider the decision. The employee, vice president or his or her
authorized representative has the right to:

  •   request an appeal by written request to the Vice President for Global
Rewards not later than sixty (60) days after receipt of notice from the Plan
Administrator denying the claim;     •   upon request and free of charge, have
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and     •   submit issues and comments
regarding the claim in writing, along with documents, records and other
information, to the Vice President for Global Rewards.

     The Vice President for Global Rewards (or, where applicable, the most
senior Law Department labor and employment law attorney or his or her designee)
will make a decision with respect to such an appeal within sixty (60) days after
receiving the written request for such appeal (this sixty (60) day period can be
extended for an additional sixty (60) days if special circumstances require an
extension of time and written notice is provided to the employee or vice
president or his or her authorized representative before the extension begins).
The review will take into account all comments, documents, records, and other
information relating to the claim submitted in connection with the review,
without regard to whether such information was submitted or considered in the
initial claim determination. The employee, vice president or his or her
authorized representative will be advised of the decision on the appeal in
writing. The notice will set forth the specific reasons for the decision and
make specific reference to Plan provisions upon which the decision on the appeal
is based. In the case of an adverse benefit determination on appeal, in addition
to the information in the preceding sentence, the notice shall

- 9 -



--------------------------------------------------------------------------------



 



include (i) a statement that the employee or vice president is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his or her claim for
benefits, and (ii) a statement of the employee’s or vice president’s right to
bring a civil action under Section 502(a) of ERISA. In performing his or her
duties hereunder, the Vice President for Global Rewards (or, where applicable,
the most senior Law Department labor and employment law attorney or his or her
designee) shall have the power to interpret and construe the Plan and make
factual determinations as are granted to the Plan Administrator under Section 5.
     In no event shall the employee, vice president or any other person be
entitled to challenge the decision of the Plan Administrator or the Vice
President for Global Rewards (or, where applicable, the most senior Law
Department labor and employment law attorney or his or her designee) in court or
in any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted.
     7. Miscellaneous.
     (a) Amendment. Motorola, Inc., by action of its Compensation and Leadership
Committee, reserves the right to amend this Plan, in whole or in part, or to
discontinue or terminate the Plan, at any time in its sole discretion. No
amendment, discontinuance or termination, however, may adversely affect the
rights of any Eligible Executive without his or her written consent if such
person (i) is then receiving Severance Pay and benefits under the Plan, or
(ii) is entitled to receive Severance Pay and benefits under the Plan on account
of a prior Qualifying Termination. In addition to the foregoing, for a period of
three years following a Change in Control, the Plan may not be discontinued or
terminated or amended in such a manner that decreases the Severance Pay or
benefits payable to any Eligible Executive or that makes any provision less
favorable for an Eligible Executive.
     (b) Withholding. Motorola shall be entitled to withhold or cause to be
withheld from amounts to be paid under this Plan to an Eligible Executive any
federal, state, or local withholding or other taxes or amounts that it is from
time to time required to withhold.
     (c) Compliance with Section 409A. Notwithstanding anything to the contrary
contained in this Plan, the payments and benefits provided under this Plan are
intended to comply with Code Section 409A, and the provisions of this Plan shall
be interpreted such that the payments and benefits provided are either not
subject to Code Section 409A or are in compliance with Code Section 409A.
Motorola, Inc. may modify the payments and benefits under this Plan at any time
solely as necessary to avoid adverse tax consequences under Code Section 409A.
     (d) No Implied Employment Rights. The Plan shall not be deemed to give any
employee or other person any right to be retained in the employ of Motorola or
its Affiliates or Subsidiaries or to interfere with the right of Motorola or its
Affiliates or Subsidiaries to discharge any employee or other person at any time
and for any reason.
     (e) Governing Law and Venue. This Plan is intended to be governed by and
will be construed in accordance with ERISA, and to the extent not preempted by
ERISA, by the laws of the state of Illinois, without regard for any choice of
law principles thereof. Any legal action

- 10 -



--------------------------------------------------------------------------------



 



related to this Plan and any referenced agreements or award documents shall be
brought only in a federal or state court located in Cook County, Illinois, USA.
The Eligible Executive accepts the jurisdiction of these courts and consents to
service of process from said courts for legal actions related to this Plan and
any referenced agreements or award documents.
     (f) Severability. If any provision of the Plan is held to be invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
     (g) Successors.
          (i) Motorola, Inc. shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of Motorola, Inc.
expressly to assume and agree to perform this Plan in the same manner and to the
same extent Motorola, Inc. would be required to perform if no such succession
had taken place. This Plan shall be binding upon, inure to the benefit of and be
enforceable by Motorola, Inc. and any successor to Motorola, Inc., including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of Motorola, Inc. whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed to be “Motorola, Inc.” for the purposes of this
Plan), and the Eligible Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributes and/or legatees.
          (ii) This Plan is intended to be for the exclusive benefit of Motorola
and the Eligible Executive, and except as provided in clause (i) of this
Section 7(g), no third party shall have any rights hereunder.
     8. Definitions.
     “Affiliate” means any corporation or entity other than Motorola, Inc.
which, as of a given date, is a member of the same controlled group of
corporations or the same group of trades or businesses under common control as
Motorola, Inc. determined in accordance with Sections 414(b) or (c) of the Code.
     “Alternate MIP Award” has the meaning set forth in Section 3(c).
     “Alternate SIP Award” has the meaning set forth in Section 3(d).
     “Base Salary” means an Eligible Executive’s monthly rate of base salary as
in effect immediately prior to his or her termination from employment.
     “Cause” means (i) the Eligible Executive’s conviction of any criminal
violation involving dishonesty, fraud or breach of trust or (ii) the Eligible
Executive’s willful engagement in gross misconduct in the performance of the
Eligible Executive’s duties that materially injures Motorola.
     “Change in Control” means the occurrence of a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (“Exchange Act”), or any

- 11 -



--------------------------------------------------------------------------------



 



successor provision thereto, whether or not Motorola, Inc. is then subject to
such reporting requirement; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if (a) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola, Inc. representing 20% or more of the
combined voting power of Motorola, Inc.’s then outstanding securities (other
than Motorola, Inc. or any employee benefit plan of Motorola, Inc.’s or of an
Affiliate or Subsidiary; and, for purposes of the Plan, no Change in Control
shall be deemed to have occurred as a result of the “beneficial ownership,” or
changes therein, of Motorola, Inc.’s securities by either of the foregoing), (b)
there shall be consummated (i) any consolidation or merger of Motorola, Inc. in
which Motorola, Inc. is not the surviving or continuing corporation or pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a merger of Motorola, Inc. in which the
holders of common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger, or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Motorola, Inc.
other than any such transaction with entities in which the holders of the
Motorola Inc.’s common stock, directly or indirectly, have at least a 65%
ownership interest, (c) the stockholders of Motorola, Inc. approve any plan or
proposal for the liquidation or dissolution of Motorola, Inc., or (d) as the
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, proxy or consent solicitation
(other than by the Board of Directors of Motorola, Inc. (the “Board”)),
contested election or substantial stock accumulation (a “Control Transaction”),
the members of the Board immediately prior to the first public announcement
relating to such Control Transaction shall thereafter cease to constitute a
majority of the Board.
     “Compensation and Leadership Committee” means the Compensation and
Leadership Committee of the Motorola, Inc. Board of Directors.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Eligible Executive” means (x) any (i) Appointed Vice President, Corporate
Vice President, Senior Vice President or Executive Vice President of Motorola on
the date he or she is notified of termination or (ii) other person whose salary
grade is EXB, EXC, EXS, or EXV on the date he or she is notified of termination,
(y) whose Pay Country is the United States of America and (z) whose employment
with Motorola is terminated in a Qualifying Termination. An employee or officer
of Motorola who is not an Eligible Executive shall not be entitled to any
Severance Pay or benefits under the Plan.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Motorola” means Motorola, Inc. and any successors thereto, and any of its
U.S. Subsidiaries and/or U.S. Affiliates.
     “Pay Country” means the country on whose payroll the Eligible Executive
resides and from which his or her base salary and other benefits are paid.

- 12 -



--------------------------------------------------------------------------------



 



     “Plan” means the Motorola, Inc. Executive Severance Plan.
     “Plan Administrator” has the meaning provided in Section 5.
     “Qualifying Termination” means termination of employment with Motorola in
which the employment relationship is terminated by Motorola, specifically
excluding, however:
          (a) voluntary termination from employment with Motorola, including
voluntary termination due to retirement, or retirement at any applicable
mandatory retirement age;
          (b) termination of employment due to Total and Permanent Disability;
          (c) termination of employment by Motorola for Cause;
          (d) termination of employment if the employee or officer (i) accepts
or is offered employment at a substantially similar direct compensation level in
the aggregate with another company in connection with the sale, lease, exchange,
outsourcing arrangement or any other type of asset transfer or transfer of any
portion of a facility or all or any portion of a discrete organizational unit or
business segment of Motorola, or (ii) remains employed by an Affiliate or
Subsidiary that is sold, or whose shares are distributed to Motorola, Inc.’s
stockholders in a spin-off or similar transaction;
          (e) termination of employment with Motorola which is followed by
immediate or continued employment by Motorola or an Affiliate or Subsidiary;
          (f) termination of employment by death; or
          (g) voluntary termination of employment by failing to return to work
from an approved leave of absence.
The Plan Administrator shall determine within his or her sole discretion whether
a termination is by reason of a Qualifying Termination or under circumstances
which do not constitute a Qualifying Termination as provided above.
     “Separation Date” means the date of the Eligible Executive’s Separation
from Service, which generally will be Eligible Executive’s last date on
Motorola’s payroll.
     “Separation Year” means the calendar year in which the Separation Date
occurs.
     “Severance Allowance” has the meaning as provided in Exhibit A.
     “Severance Pay” means Severance Allowance as provided in Section 3(a) and
Exhibit A plus Alternate MIP Award or Alternate SIP Award, as applicable, as
provided in Section 3(c) and (d).
     “Severance Period” means the number of total months of Severance Allowance
specified for a given Eligible Executive as provided in Section 3(a) and
Exhibit A.

- 13 -



--------------------------------------------------------------------------------



 



     “Subsidiary” means any corporation or other entity in which a 50% or
greater interest is at the time directly or indirectly owned by Motorola, Inc.
and which Motorola, Inc. consolidates for financial reporting purposes.
     “Total and Permanent Disability” means entitlement to long term disability
benefits under the Motorola Disability Income Plan, as amended and any successor
plan or a determination of a permanent and total disability under a state
workers compensation statute.

- 14 -



--------------------------------------------------------------------------------



 



Exhibit A

                          Severance Pay and Benefits                 Welfare
Plan Benefits;         Alternate MIP Award—   Alternate SIP Award—  
Outplacement; Financial Level/Salary Grade   Severance Allowance   MIP
Participants   SIP Participants   Planning Services
Appointed Vice
President and/or
Salary Grade EXB
  9 months of Base Salary (“Severance Allowance”)   The Alternate MIP Award as
provided in Section 3(c)   The Alternate SIP Award as provided in Section 3(d)  
(a) 9 months of Medical Plan coverage at the active employee premium rate,
offset against the COBRA amount as provided in Section 3(g); and (b) up to
12 months outplacement services as provided in Section 3(h). Financial planning
services as provided in Section 3(j).
 
               
Elected Officers and/or Salary Grades EXC, EXS and EXV
  12 months of Base Salary (“Severance Allowance”)   The Alternate MIP Award as
provided in Section 3(c)   The Alternate SIP Award as provided in Section 3(d)  
(a) 12 months of Medical Plan coverage at the active employee premium rate,
offset against the COBRA amount as provided in Section 3(g); and (b) up to
12 months outplacement services as provided in Section 3(h). Financial planning
services as provided in Section 3(j).

